2008 Annual Meeting of Stockholders of Tandy Brands Accessories, Inc. Preliminary Proxy Statement of NSL Capital Management, LLC Nicholas S. Levis Evan Kagan Quark Fund, LLC Topwater Exclusive Fund IV To Our Fellow Tandy Brands Accessories Stockholders: This Proxy Statement and the accompanying GOLD proxy card are being furnished to stockholders (“Stockholders”) of Tandy Brands Accessories,Inc. (“Tandy Brands”) in connection with the solicitation of proxies by NSL Capital Management, LLC and certain of its affiliates and associates (“NSL Capital”), to be used at the 2008 Annual Meeting (the “Annual Meeting”) of Stockholders of Tandy Brands, currently planned for October 30, 2008 and at any adjournments, postponements or continuations thereof. This Proxy Statement and the GOLD proxy card are first being furnished to Stockholders on or about September 12, 2008. At the Annual Meeting, the Participants (as hereinafter defined) will seek to elect to the Board of Directors of Tandy Brands (the “Board”) – Nicholas Levis and Evan Kagan. (each a “Nominee”, and collectively, the “Nominees”), each of whom has consented to being named as a Nominee in this Proxy Statement and to serve as a director of Tandy Brands, if elected. NICHOLAS S. LEVIS AND EVAN KAGAN URGE STOCKHOLDERS TO VOTE FOR EACH OF THEM AS DIRECTORS BY VOTING THE GOLD PROXY CARD. The Nominees and each of the other Participants have no interest in Tandy Brands other than through the beneficial ownership (if any) of shares of Common Stock of Tandy Brands (the “Shares”)as disclosed herein and in the Annexes hereto. According to information provided in the preliminary proxy statement of Tandy Brands (the “Tandy Proxy Statement”) filed on Schedule 14A with the Securities and Exchange Commission on September 10, 2008, the election of the Nominees requires the affirmative vote of a plurality of the votes cast by the holders of Tandy Brands Common Stock at a meeting at which a quorum is present in person or represented by proxy. As a result, your vote is extremely important. We urge you to mark, sign, date, and return the enclosed GOLD proxy card to vote FOR the election of each Nominee. WE URGE YOU NOT TO SIGN ANY WHITE PROXY CARD SENT TO YOU BY TANDY BRANDS. IF YOU HAVE ALREADY DONE SO, YOU MAY REVOKE YOUR PROXY BY DELIVERING A LATER-DATED GOLD PROXY CARD IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE, OR BY VOTING IN PERSON AT THE ANNUAL MEETING. SEE"VOTING PROCEDURES" AND "PROXY PROCEDURES" BELOW. If you have any questions or require any assistance in executing your proxy, please call: OKAPI
